Citation Nr: 1440393	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  11-33 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an effective date prior to May 10, 2010, for the grant of service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to November 1967. 

This appeal is before the Board of Veterans' Appeals (Board) from a September 2010 decision of a Department of Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  The claim for service connection for bilateral hearing loss was previously denied by the Board in a June 1992 decision, and the Veteran did not appeal.

2.  Following the June 1992 Board decision, there was no formal or informal claim for service connection for bilateral hearing loss prior to May 10, 2010.


CONCLUSIONS OF LAW

1.  The June 1992 Board decision denying service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

2.  The criteria for an effective date prior to May 10, 2010, for the grant of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran filed a claim for bilateral hearing loss in January 1991.  The claim was denied by the Board, and the Veteran was sent notice of such denial in June 1992.  That Board decision was not appealed, and VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the file at the time of the June 1992 Board decision.  Thus, that decision is final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

The Veteran filed a claim to reopen his previously denied claim for bilateral hearing loss on May 10, 2010.  The RO granted service connection for bilateral hearing loss in a September 2010 decision, and assigned an effective date of May 10, 2010.

Except under certain circumstances not applicable in this case, the effective date of an award based on an original claim or claim reopened after final adjudication may not be earlier than the date of receipt of claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

Following the June 1992 Board decision denying service connection for bilateral hearing loss, there was no formal or informal claim for service connection for bilateral hearing loss prior to May 10, 2010, and neither the Veteran nor his representative have asserted facts to the contrary or contended otherwise.  Accordingly, there is no legal basis to assign an earlier effective date for the grant of service connection for bilateral hearing loss.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, because the law, and not the facts, is dispositive of this claim, the VCAA is not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002). 


ORDER

An effective date prior to May 10, 2010, for the grant of service connection for bilateral hearing loss is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


